DETAILED FINAL OFFICE ACTION
This action is responsive to Applicant’s filing of a Response, 04/11/2022, to the Non-Final Office Action dated 12/09/2021. The instant application is being examined under the pre-AIA  first to invent provisions.

Reissue
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application was filed 08/27/2019.  Thus, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 made in this application are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,749,030 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Response to Arguments
Applicant’s amendment to claim 3 with respect to the rejection under 35 U.S.C. §112, 1st ¶ has been fully considered and are persuasive.  The rejection under 35 U.S.C. §112, 1st ¶ of claim 3 has been withdrawn. 

Applicant’s arguments with respect to the Double Patent rejection have been fully considered and are persuasive.  The Double Patenting rejection of claims 1 – 20 has been withdrawn. 

Applicant’s remarks fail to argue the rejection of claims 1 and 6 in light of Ko and an alternative BRI. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Furthermore, Applicant notes a typographical error in claims 5, 10, 15, and 20 not being “rejected”. Claims 5, 10, 15 and 20 are stated in the beginning of the rejection heading, “Claims 1 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ko et al. U.S. Pub. No. 2012/0076028, hereinafter “Ko”, in view of Seo…”, and were similar in nature to claims 1 and 4 and can be found in the cited areas of Ko’s specification. However, many of the claims argued by the Applicant have been substantially amended and therefore raise new issues and a new grounds of rejection. Therefore, the Applicant’s arguments are moot.

Response to Amendment
Amended and non-amended claims have been reviewed. The amendments filed in the Response do not comply with 37 CFR 1.173. Specifically, the claims do not comply with 37 CFR 1.173(b)2 & (g).

Claims
Claim 20 was previously amended and claims 21 – 24 are still considered new to the original patent, but are not presented in the claim set. Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b)2,
 (2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.

Applicant is also notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(g),
“(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. 

Applicant is asked to supply these claims as they are still amendments made relative to the original patent and/or are still considered new.
If the next response does not comply with 37 CFR 1.173, the response will be held “Non-Compliant” and a shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of the next Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first CSI report”, “second CSI report”, “a first CSI configuration index” and “a second CSI configuration index” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly amended limitation of claim 5, 10, and 15 that read “wherein the first CSI report and the second CSI report have same priority for the CSI report type, and wherein the first CSI configuration index is a lowest CSI configuration index among the first CSI configuration index and a second CSI configuration index included in the second CSI configuration” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 251 (New Matter)
Claims 1 – 24 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The claimed subject matter of “first CSI report” and “second CSI report” are not defined in the main body of the specification. The term “report” only appear in the “Background of the Invention” and Claims. The areas these limitations are discusses does not define specifically what they are, i.e., what is in the reports that make them different types of reports. Applicant is asked to specifically point to the supporting definition of these terms with explicate explanation or amend the claims.

The newly amended limitation of claim 5, 10, and 15 read, “wherein the first CSI report and the second CSI report have same priority for the CSI report type, and wherein the first CSI configuration index is a lowest CSI configuration index among the first CSI configuration index and a second CSI configuration index included in the second CSI configuration.” The cited area of the specification given by the Applicant, Column 14, lines 1 – 17, does not contain this claim language.
All dependent claims are also rejected for either reciting the index limitation or for their dependency on the independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed subject matter of “first CSI report”, and “second CSI report” is not defined in the main body of the specification. The term “report” only appear in the “Background of the Invention” and Claims. The areas these limitations are discusses does not define specifically what they are, i.e., what is in the reports that make them different types of reports. Applicant is asked to specifically point to the supporting definition of these terms with explicate explanation or amend the claims.

The newly amended limitation of claim 5, 10, and 15 read, “wherein the first CSI report and the second CSI report have same priority for the CSI report type, and wherein the first CSI configuration index is a lowest CSI configuration index among the first CSI configuration index and a second CSI configuration index included in the second CSI configuration.” The cited area of the specification given by the Applicant, Column 14, lines 1 – 17, does not contain this claim language.

Dependent claims are rejected for at least being dependent on the independent claims that recite these terms.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations of “a first CSI configuration index” and “a second CSI configuration index” are not clearly defined in the specification as to which “index” is used to make the “transmitting” step occur. In the cited areas of the specification, there are multiple types of indexes or items that can be interpreted as indexes, i.e., “IMR index”, “Feedback priority”, the modes found in column 3,  9:58, “priority index”. Furthermore, in the prior art of Ko et al., 2012/0076028 reads that PMI is a “precoding matrix index” and CQI (“channel quality information/index”), (e.g., Ko, ¶¶ 0012 & 0218). These limitation are also found in the instant application. Therefore, it is unclear as to which index is to be interpreted in the claim and may be misinterpreted as to the true teachings of the instant application. The Examiner requests specific clarification on the meets and bounds of what the Applicant defines as “index” as recited in the claim and to show specific support in the specification.

The claimed subject matter of  “first CSI report”, “second CSI report” and “CSI report type” is not defined in the main body of the specification. These terms only appear in the “Background of the Invention” and Claims. The areas these limitations are discusses does not define specifically what they are, i.e., what is in the report and what are the different types of reports, i.e., is the first CSI report and the second CSI report different “types” of CSI reports. Furthermore, these limitations are not found in the Drawings of the application. What is found and defined is the term “feedback”. However, there is no teachings in the specification that states that “first CSI report”, “second CSI report” and “CSI report type” is to be defined as “feedback”. Applicant is asked to specifically point to the supporting definition of these terms with explicate explanation or amend the claims.

All dependent claims are also rejected for either reciting the index limitation or for their dependency on the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 – 24  is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ko et al. U.S. Pub. No. 2012/0076028, hereinafter “Ko”.

Claim 1:
A method for transmitting channel state information (CSI), the method comprising:
identifying, by a user equipment (UE), a plurality of CSI configurations, each CSI configuration including channel measurement information, interference measurement information, a CSI configuration index, and information for a period and an offset; and
Ko disclose a method for transmitting channel state information (CSI), (e.g., Abstract, ¶¶. [0008], [0011] — [0016]). Ko disclose identifying, by a user equipment, a plurality of CSI configurations, CSI configuration including channel measurement information, interference measurement information, an index for the CSI configuration, and information for a period and an offset, “The UE may transmit the DL channel state measurement results (RI, PMI, CQI, etc.) through the CSI-RS… a UE may generate CSIs for one or more DL cells. Each CSI may include one or more CQIs calculated on the basis of precoding information that is determined by a combination of an RI, a first PMI, a second PMI, and a combination of first and second PMIs of one or more DL carriers”, (Fig. 35, ¶¶ [0596] — [0601]; ¶¶ [0011] — [0016]; [0147] — [0156], Fig. 18, Fig. 19, ¶¶ [0190] — [0194], calculates SINR in consideration of interferences, ¶¶ [0225] — [0226]; “transmission cycle is one time… the offset” Fig. 20, Fig. 21, ¶¶ [0196] — [0197]). Ko further teaches the receiver identifies and may select the components of the CSI configuration through indexes and codebooks, (e.g., ¶¶ 0150 – 0155 et seq., 0164 – 0180 et seq., example, “The process for allowing the UE to recognize a channel status and calculate an appropriate MCS may be defined in a various ways in terms of UE implementation.”). 

transmitting, by the UE, a first CSI report corresponding to a first CSI configuration among the plurality of CSI configurations based on a CSI report type and a first CSI configuration index included in the first CSI configuration, in case of collision between the first CSI report corresponding to the first CSI configuration and a second CSI report corresponding to a second CSI configuration among the plurality of CSI configurations.  
Ko disclose reporting, by the UE, a CSI for a CSI configuration among the plurality of CSI configurations based on a CSI report type and the index for the CSI configuration included in the CSI configuration, in case of collision between CSI reports for the plurality of CSI configurations, (e.g., Fig. 35, ¶¶ [0596] — [0602]; Mode 1-1-1, mode 1-1-2, mode 2-1; [0436], [0440] — [0444]; [0011] — [0016]; [0147] — [0156], [0176] — [0180], [0218] — [0219]). 
Upon further review and necessitated by the amendment, Ko disclose a method for transmitting channel state information (CSI), (e.g., Abstract, ¶¶. 0008, 0011 — 0016). Ko further disclose transmitting to an eNB, (i.e., base station), the information based on different reporting modes, (e.g., ¶¶ 0174 – 0180 et seq., 0393, 0414 – 0444 et seq., 0570 – 0572 et seq.). Furthermore, Ko teaches multiple reports and a specific priority said reports are given in a collision, (e.g., ¶¶ 0393 et seq., 0433 et seq., 0533 – 0565 seq., 0570 – 0572 et seq.).
Furthermore, the limitation of, “in case of”, which can be interpreted as alternative language in a method claim. Therefore, “in the case of” this limitation not occurring in a method step, i.e., in the alternate case where a collision does not happen, this limitation does not happen and therefore under BRI, the reporting step does not need to happen, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
Claims 6, 11, and 16 teach similar limitations as claim 1 and are therefore rejected for similar reasons as stated above.




Claim 2:
A method of claim 1, wherein the first CSI report comprises at least one of a rank indicator (RI), a subband channel quality indicator (CQI), a wideband CQI, a precoding matrix indicator (PMI), or a or a CSI-reference signal (RS).  
Ko discloses the first CSI report comprises at least one of a rank indicator (RI), a subband channel quality indicator (CQI), a wideband CQI, a precoding matrix indicator (PMI), or a CSI-reference signal (RS), (e.g., Ko, ¶¶ [0011] — [0016]; [0147] — [0156]; [0218] — [0219]; [0440] - [0444]).

Claims 7, 12, and 17 teach similar limitations as claim 2 and are therefore rejected for similar reasons as stated above.

Claim 3:
A method of claim 2, wherein a CSI report type with the wideband CQI has lower priority than a CSI report type with the RI.
Regarding Claim 3, Ko discloses wherein a CSI report type with the wideband CQI has lower priority than a CSI report type with the RI, (e.g., Ko, reporting mode, ¶¶ [0173] — [0180]; third or fourth group has low priority; [0011] — [0016]; [0440] — [0444]).

Claims 8, 13, and 18 teach similar limitations as claim 3 and are therefore rejected for similar reasons as stated above.


Claim 4:
A method of claim 2, wherein a CSI report type with the subband CQI has lower priority than a CSI report type with the wideband CQI.
Ko discloses wherein a CSI report type with subband CQI has lower priority than a CSI report type with wideband CQI, (e.g., Ko, Abstract; reporting mode, ¶¶ 0173] — 0180; third or fourth group has low priority; 0011 — 0016; 0440 — 0444).

Claims 9, 14, 19, and 20 teach similar limitations as claim 4 and are therefore rejected for similar reasons as stated above.

Claim 5:
The method of claim 1, wherein the first CSI report and the second CSI report have same priority for the CSI report type, and
wherein the first CSI configuration index is a lowest CSI configuration index among the first CSI configuration index and a second CSI configuration index included in the second CSI configuration.
Ko discloses the above limitation with reference priority, report type and indexes, (e.g., Ko, ¶¶ 0595, “If CSI reporting parts of different serving cells having the same priority PUCCH report type in an arbitrary subframe collide with one another, a CSI of a specific serving cell (i.e., serving cell having high priority according to RRC configuration, for example, a serving cell having the smallest serving cell index) is reported and CSIs of the remaining serving cells may be dropped.”, 0440 — 0444, 0449 et seq., and 0393 et seq.).
Claims 10, 15, and 20 teach similar limitations as claim 5 and are therefore rejected for similar reasons as stated above.

Claim 21:
A base station of claim 16, wherein the reporting type is set for feedback of an indication corresponding to a CSI-reference signal (RS). 
Ko discloses the above limitation with reference to a RS, (e.g., Ko, ¶¶ [0134] – [0139], & [0162] – [0168]).

Claims 22 – 24 teach similar limitations as claim 21 and are therefore rejected for similar reasons as stated above.

Conclusion                                                                                                    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. ENGLAND whose telephone number is (571)272-3912.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://pair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ENGLAND
Primary Examiner
Art Unit 3992



/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferee:  
/Roland Foster/, Primary Examiner, Art Unit 3992
/M.F/Supervisory Patent Examiner, Art Unit 3992